When Rockenfield paid $25,156 in with the court's judgment in the initial action, the issue was resolved. Subsequent action by the Board adjusting fees chargeable to Rockenfield was within the province of the condominium board. The trial court and this court are engaged in micromanaging the association.
This court and the trial court in effect require appellant to pay for services not utilized. Also, the present decision of the majority would prevent the Board from even granting relief as long as appellees are members.
Appellant's first issue is well-taken, there being no valid order which appellant violated. Accordingly, I again dissent.